


109 HR 6169 IH: Post-Abortion Depression Research and

U.S. House of Representatives
2006-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6169
		IN THE HOUSE OF REPRESENTATIVES
		
			September 25, 2006
			Mr. Pitts (for
			 himself, Mr. Smith of New Jersey,
			 Mr. Souder,
			 Mr. Ryun of Kansas,
			 Mr. Akin, Mrs. Musgrave, Ms.
			 Hart, Mr. Tiahrt,
			 Mr. Pence, and
			 Mr. Gohmert) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To provide for research on, and services for individuals
		  with, post-abortion depression and psychosis.
	
	
		1.Short titleThis Act may be cited as the
			 Post-Abortion Depression Research and
			 Care Act.
		2.FindingsThe Congress finds as follows:
			(1)About 3,000,000
			 women per year in the United States have an unplanned or unwanted pregnancy,
			 and approximately 1,186,000 of these pregnancies end in elective
			 abortion.
			(2)Abortion can have
			 severe and long-term effects on the mental and emotional well-being of women.
			 Women often experience sadness and guilt following abortions with no one to
			 console them. They may have difficulty in bonding with new babies, become
			 overprotective parents or develop problems in their relationship with their
			 spouses. Problems such as eating disorders, depression and suicide attempts
			 have also been traced to past abortions.
			(3)The symptoms of
			 post-abortion depression include bouts of crying, guilt, intense grief or
			 sadness, emotional numbness, eating disorders, drug and alcohol abuse, suicidal
			 urges, anxiety and panic attacks, anger/rage, sexual problems or promiscuity,
			 lowered self esteem, nightmares and sleep disturbance, flashbacks, and
			 difficulty with relationships.
			(4)Women who aborted
			 a first pregnancy are four times more likely to report substance abuse compared
			 to those who suffered a natural loss of their first pregnancy, and they are
			 five times more likely to report subsequent substance abuse than women who
			 carried to term.
			(5)Greater thought
			 suppression is associated with experiencing more intrusive thoughts of the
			 abortion. Both suppression and intrusive thoughts, in turn, are positively
			 related to increases in psychological distress over time.
			(6)Women who
			 experience decision-making difficulties and may lack social support may
			 experience more negative emotional consequences to induced abortion.
			(7)Post-abortion
			 depression often relates to the lack of understanding in society and the
			 medical community of the complexity of post-abortion depression, and economic
			 pressures placed on hospitals and providers are contributing factors.
			(8)Social pressure to
			 have an abortion can be directly related to higher levels of immediate regret
			 and more mental undoing over subsequent years.
			(9)Post-abortion
			 depression is a treatable disorder if promptly diagnosed by a trained provider
			 and attended to with a personalized regimen of care including social support,
			 therapy, medication, and when necessary hospitalization.
			(10)While there have
			 been many studies regarding the emotional aftermath of abortion, very little
			 research has been sponsored by the National Institutes of Health.
			(11)A major New Zealand study shows abortion
			 has serious negative consequences for women. Among the alarming findings with
			 respect to girls 15 through 18:
				(A)With respect to
			 experiencing major depression: Those who had not become pregnant had a 31.2
			 percent chance. Those who became pregnant but did not have an abortion had a
			 35.7 percent chance. But those who had an abortion had an astonishing 78.6
			 percent chance.
				(B)With respect to experiencing anxiety: Those
			 who had not become pregnant had a 37.9 percent chance. Those who became
			 pregnant but did not have an abortion had a 35.7 percent chance. But those who
			 had an abortion had a 64.3 percent chance.
				(C)With respect to thoughts of suicide: Those
			 who had not become pregnant had a 23 percent chance. Those who became pregnant
			 but did not have an abortion had a 25 percent chance. But those who had an
			 abortion had a 50 percent chance.
				IResearch on
			 Post-Abortion depression and psychosis
			101.Expansion and
			 intensification of activities of national Institute of mental health
				(a)In
			 generalThe Secretary of Health and Human Services, acting
			 through the Director of NIH and the Director of the National Institute of
			 Mental Health (in this section referred to as the Institute),
			 shall expand and intensify research and related activities of the Institute
			 with respect to post-abortion depression and post-abortion psychosis (in this
			 section referred to as post-abortion conditions).
				(b)Coordination
			 with other InstitutesThe Director of the Institute shall
			 coordinate the activities of the Director under subsection (a) with similar
			 activities conducted by the other national research institutes and agencies of
			 the National Institutes of Health to the extent that such Institutes and
			 agencies have responsibilities that are related to post-abortion
			 conditions.
				(c)Programs for
			 post-abortion conditionsIn carrying out subsection (a), the
			 Director of the Institute shall conduct or support research to expand the
			 understanding of the causes of, and to find a cure for, post-abortion
			 conditions. Activities under such subsection shall include conducting and
			 supporting the following:
					(1)Basic research
			 concerning the etiology and causes of the conditions.
					(2)Epidemiological
			 studies to address the frequency and natural history of the conditions and the
			 differences among racial and ethnic groups with respect to the
			 conditions.
					(3)The development of
			 improved diagnostic techniques.
					(4)Clinical research
			 for the development and evaluation of new treatments, including new biological
			 agents.
					(5)Information and
			 education programs for health care professionals and the public.
					(d)Longitudinal
			 study
					(1)In
			 generalThe Director of the Institute shall conduct a national
			 longitudinal study to determine the incidence and prevalence of cases of
			 post-abortion conditions, and the symptoms, severity, and duration of such
			 cases, toward the goal of more fully identifying the characteristics of such
			 cases and developing diagnostic techniques.
					(2)ReportBeginning
			 not later than 3 years after the date of the enactment of this Act, and
			 periodically thereafter for the duration of the study under paragraph (1), the
			 Director of the Institute shall prepare and submit to the Congress reports on
			 the findings of the study.
					(e)Authorization of
			 appropriationsFor the purpose of carrying out this section,
			 there is authorized to be appropriated $3,000,000 for each of the fiscal years
			 2006 through 2010.
				IIDelivery of
			 services regarding post-abortion depression and psychosis
			201.Establishment
			 of program of grants
				(a)In
			 generalThe Secretary of Health and Human Services (in this title
			 referred to as the “Secretary”) shall in accordance with this title make grants
			 to provide for projects for the establishment, operation, and coordination of
			 effective and cost-efficient systems for the delivery of essential services to
			 individuals with post-abortion depression or post-abortion psychosis (referred
			 to in this section as a “post-abortion condition) and their families.
				(b)Recipients of
			 grantsA grant under subsection (a) may be made to an entity only
			 if the entity—
					(1)is a public or
			 nonprofit private entity, which may include a State or local government; a
			 public or nonprofit private hospital, community-based organization, hospice,
			 ambulatory care facility, community health center, migrant health center, or
			 homeless health center; or other appropriate public or nonprofit private
			 entity; and
					(2)had experience in
			 providing the services described in subsection (a) before the date of the
			 enactment of this Act.
					(c)Certain
			 activitiesTo the extent practicable and appropriate, the
			 Secretary shall ensure that projects under subsection (a) provide services for
			 the diagnosis and management of post-abortion conditions. Activities that the
			 Secretary may authorize for such projects may also include the
			 following:
					(1)Delivering or
			 enhancing outpatient and home-based health and support services, including case
			 management, screening and comprehensive treatment services for individuals with
			 or at risk for post-abortion conditions; and delivering or enhancing support
			 services for their families.
					(2)Delivering or
			 enhancing inpatient care management services that ensure the well being of the
			 mother and family and the future development of the infant.
					(3)Improving the
			 quality, availability, and organization of health care and support services
			 (including transportation services, attendant care, homemaker services, day or
			 respite care, and providing counseling on financial assistance and insurance)
			 for individuals with post-abortion conditions and support services for their
			 families.
					(d)Integration with
			 other programsTo the extent practicable and appropriate, the
			 Secretary shall integrate the program under this title with other grant
			 programs carried out by the Secretary, including the program under section 330
			 of the Public Health Service
			 Act.
				(e)Limitation on
			 amount of grantsA grant under subsection (a) may not for any
			 fiscal year be made in an amount exceeding $100,000.
				202.Certain
			 requirementsA grant may be
			 made under section 201 only if the applicant involved makes the following
			 agreements:
				(1)Not more than 5
			 percent of the grant will be used for administration, accounting, reporting,
			 and program oversight functions.
				(2)The grant will be
			 used to supplement and not supplant funds from other sources related to the
			 treatment of post-abortion conditions.
				(3)The applicant will
			 abide by any limitations deemed appropriate by the Secretary on any charges to
			 individuals receiving services pursuant to the grant. As deemed appropriate by
			 the Secretary, such limitations on charges may vary based on the financial
			 circumstances of the individual receiving services.
				(4)The grant will not
			 be expended to make payment for services authorized under section 201(a) to the
			 extent that payment has been made, or can reasonably be expected to be made,
			 with respect to such services—
					(A)under any State
			 compensation program, under an insurance policy, or under any Federal or State
			 health benefits program; or
					(B)by an entity that
			 provides health services on a prepaid basis.
					(5)The applicant
			 will, at each site at which the applicant provides services under section
			 201(a), post a conspicuous notice informing individuals who receive the
			 services of any Federal policies that apply to the applicant with respect to
			 the imposition of charges on such individuals.
				203.Technical
			 assistanceThe Secretary may
			 provide technical assistance to assist entities in complying with the
			 requirements of this title in order to make such entities eligible to receive
			 grants under section 201.
			204.Authorization
			 of appropriationsFor the
			 purpose of carrying out this title, there is authorized to be appropriated
			 $300,000 for each of the fiscal years 2006 through 2010.
			
